Citation Nr: 1101981	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pituitary adenoma, 
claimed as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for a disability of the 
eye, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied service connection for pituitary adenoma, type 2 
diabetes mellitus, a bilateral eye disability, and hypertension.

In May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge via videoconference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for type 2 diabetes 
mellitus.  He is also seeking service connection for a bilateral 
eye disability and hypertension, secondary to diabetes mellitus, 
and residuals of a pituitary adenoma, secondary to in-service 
herbicide exposure.  His DD-214 shows that he had service in the 
Republic of Vietnam during the Vietnam era; therefore, he is 
entitled to a presumption of exposure to herbicide agents.  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain disabilities, to include type 
2 diabetes.  38 C.F.R. § 3.309(e).  Significantly however, the 
current record does not show that he has been clinically 
diagnosed with type 2 diabetes mellitus.  

Nonetheless, the Veteran testified that he was treated for 
"borderline diabetes" at the VA Medical Center (VAMC) in New 
Jersey beginning in the 1980's, as well as at the VAMC in Dorn, 
South Carolina since 2008.  Based on the evidence of record, the 
Board finds that a VA examination is necessary to ascertain 
whether the Veteran is in fact clinically diagnosed with type 2 
diabetes mellitus, and if so, whether there is any related, 
currently diagnosed eye disability, hypertension, and/or 
pituitary adenoma.    

The Board further notes that while treatment records from the 
VAMC in East Orange, New Jersey are of record, there is no 
indication that records from prior to 1995 were requested from 
that facility.  As the Veteran testified that he received 
treatment for borderline diabetes in the 1980's, any records 
reflecting such treatment should be obtained from the East Orange 
VAMC.  Moreover, the Veteran's treatment records from the VAMC in 
Columbia, South Carolina were last printed in April 2009, 
therefore any recent VA records from such facility should also be 
obtained.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder any outstanding treatment records 
dated from 1980 to 1995 from the East 
Orange VAMC, and records dated from April 
2009 to the present from the VAMC in 
Columbia, South Carolina, to include those 
from Dorn Veterans' Hospital.  If such 
efforts are unsuccessful, that should be 
noted in the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he 
currently has type 2 diabetes mellitus, as 
well as to determine nature and etiology of 
any currently diagnosed eye disability, 
hypertension, and pituitary adenoma.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The claims folder should 
be made available to the examiner.

The examiner should indicate whether type 
diabetes mellitus is currently diagnosed.  
If diabetes is not clinically shown, the 
examiner should comment on the Veteran's 
report of having been diagnosed with 
"borderline diabetes" since the 1980's.

If type 2 diabetes mellitus is currently 
shown, the examiner should indicate whether 
an eye disability, hypertension, and 
residuals of pituitary adenoma are 
currently shown, and then opine as to 
whether it is at least as likely as not 
that the Veteran's eye disability, 
hypertension, and residuals of pituitary 
adenoma have been (a) caused or (b) 
aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the diabetes mellitus and/or 
in-service herbicide exposure.   

Further, regardless of whether the Veteran 
has diabetes mellitus type 2, the examiner 
must opine as to whether it is at least as 
likely as not that the Veteran has eye 
disability, hypertension, and/or residuals 
of pituitary adenoma that are related to or 
had their onset in service, or developed 
within one year of his discharge from 
active duty.

All findings and conclusions should be 
accompanied by complete rationale and set 
forth in a legible report.

3.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

